UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1154



CHARLES WILLIAM LEVY,

                                             Plaintiff - Appellant,

          versus


CITY OF ALEXANDRIA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-97-1800-A)


Submitted:   March 26, 1998                 Decided:   April 7, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se. Steven Lee Rosenberg,
OFFICE OF THE CITY ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders (1) dis-

missing his 42 U.S.C. § 1983 (1994) complaint with respect to the

City of Alexandria under Monell v. Department of Social Servs., 436
U.S. 658 (1978), and with respect to the remaining defendants for

want of state action and (2) denying his motion for reconsidera-

tion. We have reviewed the record including the transcript of the

hearing on the motion to dismiss and find no reversible error and

no abuse of discretion. Accordingly, we affirm. We dispense with
oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2